Exhibit 10.12

 

EXECUTION VERSION

 

AMENDED AND RESTATED SERIES 2013-G1 ADMINISTRATION AGREEMENT

 

Dated as of October 31, 2014

 

among

 

HERTZ VEHICLE FINANCING LLC,

 

THE HERTZ CORPORATION,

 

as Series 2013-G1 Administrator,

 

and

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

 

as Trustee

 

--------------------------------------------------------------------------------


 

Table Of Contents

 

 

Page

 

 

SECTION 1. Definitions and Rules of Construction

1

SECTION 2. Duties of Administrator

2

SECTION 3. Records

6

SECTION 4. Compensation

6

SECTION 5. Additional Information To Be Furnished to HVF

6

SECTION 6. Independence of Series 2013-G1 Administrator

7

SECTION 7. No Joint Venture

7

SECTION 8. Other Activities of Series 2013-G1 Administrator

7

SECTION 9. Term of Agreement; Removal of Series 2013-G1 Administrator

7

SECTION 10. Action upon Termination, Resignation or Removal

9

SECTION 11. Notices

9

SECTION 12. Amendments

10

SECTION 13. Successors and Assigns

10

SECTION 14. GOVERNING LAW

10

SECTION 15. Headings

10

SECTION 16. Counterparts

10

SECTION 17. Severability

10

SECTION 18. Limitation of Liability of Trustee and Series 2013-G1 Administrator

10

SECTION 19. Nonpetition Covenants

11

SECTION 20. Liability of Series 2013-G1 Administrator

11

SECTION 21. Limited Recourse to HVF

11

SECTION 22. Electronic Execution

11

 

EXHIBIT A - Form of Power of Attorney

 

i

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED SERIES 2013-G1 ADMINISTRATION AGREEMENT (this “Agreement”)
dated as of October 31, 2014, among HERTZ VEHICLE FINANCING LLC, a Delaware
limited liability company (“HVF”), THE HERTZ CORPORATION, a Delaware corporation
(“Hertz”), as administrator (in such capacity, the “Series 2013-G1
Administrator”), and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. (f/k/a BNY
Midwest Trust Company), a national banking association, not in its individual
capacity but solely as trustee (the “Trustee”) under the Fourth Amended and
Restated Base Indenture, dated as of November 25, 2013, between HVF and the
Trustee (the “Base Indenture”).

 

W I T N E S S E T H:

 

WHEREAS, HVF, the Series 2013-G1 Administrator and the Trustee entered into the
Series 2013-G1 Administration Agreement, dated as November 25, 2013 (the “Prior
Agreement”);

 

WHEREAS, pursuant to the Series 2013-G1 Related Documents, HVF is required to
perform certain duties relating to the Series 2013-G1 Collateral that has been
pledged to secure the Series 2013-G1 Notes issued pursuant to the Series 2013-G1
Supplement;

 

WHEREAS, HVF desires to have the Series 2013-G1 Administrator perform certain of
the duties of HVF referred to in the preceding clause, and to provide such
additional services consistent with the terms of this Agreement and the
Series 2013-G1 Related Documents as HVF may from time to time request;

 

WHEREAS, the Series 2013-G1 Administrator has the capacity to provide the
services required hereby and is willing to perform such services for HVF on the
terms set forth herein;

 

WHEREAS, the parties to the Prior Agreement desire to amend and restate the
Prior Agreement in its entirety as herein set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

 

SECTION 1.  Definitions and Rules of Construction.

 

(a)                                 Definitions.  Except as otherwise specified,
capitalized terms used but not defined herein have the respective meanings set
forth in the Amended and Restated Series 2013-G1 Supplement to the Base
Indenture, dated as of October 31, 2014, among HVF, HVF II and the Trustee (the
“Series 2013-G1 Supplement”).

 

(b)                                 Rules of Construction.  In this Agreement,
including the preamble, recitals, attachments, schedules, annexes, exhibits and
joinders hereto, unless the context otherwise requires:

 

1

--------------------------------------------------------------------------------


 

(i)                                     the singular includes the plural and
vice versa;

 

(ii)                                  references to an agreement or document
shall include the preamble, recitals, all attachments, schedules, annexes,
exhibits and joinders to such agreement or document, and are to such agreement
or document (including all such attachments, schedules, annexes, exhibits and
joinders to such agreement or document) as amended, supplemented, restated and
otherwise modified from time to time and to any successor or replacement
agreement or document, as applicable (unless otherwise stated);

 

(iii)                               reference to any Person includes such
Person’s successors and assigns but, if applicable, only if such successors and
assigns are not prohibited by this Agreement, and reference to any Person in a
particular capacity only refers to such Person in such capacity;

 

(iv)                              reference to any gender includes the other
gender;

 

(v)                                 reference to any Requirement of Law means
such Requirement of Law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time;

 

(vi)                              “including” (and with correlative meaning
“include”) means including without limiting the generality of any description
preceding such term;

 

(vii)                           with respect to the determination of any period
of time, “from” means “from and including” and “to” means “to but excluding”;

 

(viii)                        the language used in this Agreement will be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction will be applied against any party;

 

(ix)                              references to sections of the Code also refer
to any successor sections;

 

(x)                                 as used in this Agreement, the term “title”
refers to a Certificate of Title or other similar form of vehicle title and is
intended by each party hereto to include the terms “vehicle registration” and
“vehicle license plate,” unless specified otherwise; and

 

(xi)                              unless specified otherwise, “titling” will be
deemed to include the acts of registering a vehicle, including the registering
of the license plates of a vehicle.

 

SECTION 2. Duties of Administrator.

 

(a)                                 Duties with Respect to the Series 2013-G1
Related Documents.  The Series 2013-G1 Administrator agrees to perform certain
of HVF’s duties under the Series 2013-G1 Related Documents to the extent
relating to the Series 2013-G1 Collateral or the Series 2013-G1 Note
Obligations.  To the extent relating to the Series 2013-G1 Collateral or the
Series 2013-G1 Note Obligations, the Series 2013-G1

 

2

--------------------------------------------------------------------------------


 

Administrator shall prepare for execution by HVF or shall cause the preparation
by other appropriate persons of all such documents, reports, filings,
instruments, certificates and opinions as it shall be the duty of HVF to
prepare, file or deliver pursuant to the Series 2013-G1 Supplement.  In
furtherance of the foregoing, the Series 2013-G1 Administrator shall take all
appropriate action that it is the duty of HVF to take pursuant to the
Series 2013-G1 Supplement including, such of the foregoing as are required with
respect to the following matters to the extent they relate to the Series 2013-G1
Collateral or the Series 2013-G1 Note Obligations (unless otherwise specified
references in this Section 2(a) are to sections of the Series 2013-G1
Supplement):

 

(A)                               the preparation of or obtaining of the
documents and instruments required for authentication of the Series 2013-G1
Note, if any, and delivery of the same to the Trustee (Base Indenture Sections
2.1, 2.2 and 2.4);

 

(B)                               the duty to cause the Note Register to be kept
and to give the Trustee notice of any appointment of a new Registrar and the
location, or change in location, of the Note Register and the office or offices
where Indenture Notes may be surrendered for registration of transfer or
exchange (Base Indenture Section 2.5);

 

(C)                               the duty to cause newly appointed Paying
Agents, if any, to deliver to the Trustee the instrument specified in the Base
Indenture regarding funds held in trust (Base Indenture Section 2.6);

 

(D)                               if so requested, the furnishing, or causing to
be furnished, to any Series 2013-G1 Noteholder or prospective purchaser of the
Series 2013-G1 Notes any information required pursuant to Rule 144(d)(4) under
the Securities Act (Base Indenture Section 4.3);

 

(E)                                the keeping of books of record and account in
accordance with Section 8.6 of the Base Indenture (Base Indenture Section 8.6);

 

(F)                                 the preparation and the obtaining of
documents and instruments required for the release of HVF from its obligation
under the Base Indenture (Base Indenture Section 11.1);

 

(G)                               the preparation of Officer’s Certificates with
respect to any requests by HVF to the Trustee to take any action under the
Series 2013-G1 Supplement (Base Indenture Section 13.3);

 

(H)                              the taking of such further acts as may be
reasonably necessary or proper to compel or secure the performance and
observance by Hertz Vehicles LLC, HGI, the Servicer, any Series 2013-G1 Lessee,
the Escrow Agent (or such other party thereto) under any Series 2013-G1
Collateral Agreement, or by any Manufacturer under any Series 2013-G1
Manufacturer Program, of their respective obligations thereunder, in each case
in accordance with Section 4.3 of the Series 2013-G1 Supplement (Section 4.3);

 

3

--------------------------------------------------------------------------------


 

(I)                                   the preparation, obtaining or filing of
the instruments, opinions and certificates and other documents required for the
release of the Series 2013-G1 Collateral (Sections 4.4 and 4.5);

 

(J)                                   the preparation and delivery to the
Trustee of each of the reports, certificates, statements and other materials
required to be delivered by HVF pursuant to Section 5.1 of the Series 2013-G1
Supplement (Section 5.1);

 

(K)                              the direction, if necessary, to the firm of
independent certified public accountants or a nationally recognized firm of
independent consultants to furnish reports to the Trustee in accordance with
Section 5.1(e) and (f) of the Series 2013-G1 Supplement (Section 5.1(e) and
(f));

 

(L)                                the furnishing, or causing to be furnished,
to the Trustee of instructions as to withdrawals and payments from the
Series 2013-G1 Collection Account, any Series 2013-G1 HVF Segregated Exchange
Accounts, as contemplated in the Series 2013-G1 Supplement (Section 5.1(g));

 

(M)                            on or before January 31 of each calendar year,
beginning with the calendar year 2014, the furnishing, or causing to be
furnished, to any Series 2013-G1 Noteholder who at any time during the preceding
calendar year was a Series 2013-G1 Noteholder, the Annual Series 2013-G1
Noteholder Tax Statement (Section 5.2);

 

(N)                               the preparation and delivery of written
instructions with respect to the investment of funds on deposit in the
Series 2013-G1 Collection Account in Series 2013-G1 Permitted Investments in
accordance with Section 6.1(c) of the Series 2013-G1 Supplement
(Section 6.1(c));

 

(O)                               the preparation and delivery of written
instructions with respect to the deposit of all Series 2013-G1 Collections as
set forth in Section 6.2(a) of the 2013-G1 Series Supplement (Section 6.2(a));

 

(P)                                 the preparation and delivery of written
instructions with respect to the application of all amounts deposited into the
Series 2013-G1 Collection Account in accordance with the provisions of
Article VII of the Series 2013-G1 Supplement, including the preparation and
delivery of written instructions with respect to (i) the withdrawal and payment
of all amounts on deposit in the Series 2013-G1 Collection Account that consist
of Series 2013-G1 Principal Collections in accordance with Section 7.2 of the
Series 2013-G1 Supplement and (ii) the application of Series 2013-G1 Interest
Collections in accordance with Section 7.3 of the Series 2013-G1 Supplement
(Sections 7.1, 7.2 and 7.3);

 

(Q)                               the maintenance of HVF’s qualification to do
business in each jurisdiction in which the failure to so qualify would be
reasonably likely to result in a Series 2013-G1 Material Adverse Effect
(Sections 8.1 and 9.4);

 

4

--------------------------------------------------------------------------------


 

(R)                               the delivery of notice to the Trustee of each
default described in Section 9.6 of the Series 2013-G1 Supplement, and
preparation and delivery of an Officer’s Certificate of HVF setting forth the
details of such default and any action with respect thereto taken or
contemplated to be taken by HVF (Section 9.6);

 

(S)                                 the delivery of notice to the Trustee of
material proceedings (Section 9.7);

 

(T)                                the furnishing of other information relating
to the Series 2013-G1 Notes to the Trustee as the Trustee may reasonably request
in connection with the transactions contemplated by the Series 2013-G1
Supplement (Section 9.8);

 

(U)                               the preparation and filing of all supplements,
amendments, financing statements, continuation statements, if any, instruments
of further assurance and other instruments, in accordance with Sections
9.9(a) and (b) of the Series 2013-G1 Supplement, necessary to protect the
Series 2013-G1 Indenture Collateral (Sections 9.9 (a) and (b));

 

(V)                               the obtaining of and the annual delivery of an
Opinion of Counsel, in accordance with Section 9.9(f) of the Series 2013-G1
Supplement, as to the Series 2013-G1 Collateral (Section 9.9(f));

 

(W)                            the preparation and obtaining of, and delivery to
the Trustee and the Collateral Agent of, filings, Officer’s Certificates and
Opinions of Counsel upon HVF changing its location or legal name (Section 9.17);

 

(X)                               the obtaining and the maintenance of insurance
in accordance with Section 9.22 of the Series 2013-G1 Supplement, and the
delivery of notice to the Trustee and the Collateral Agent of any change or
cancellation of such insurance (Section 9.22);

 

(Y)                               the taking of such acts as may be reasonably
necessary or proper to cause HVF to comply in all material respects with all of
its obligations under the Series 2013-G1 Manufacturer Programs in accordance
with the Servicing Standard (Section 9.23);

 

(Z)                                the preparation, delivery and furnishing of
all reports and statements necessary to enable HVF II to prepare, deliver and
furnish all reports and statements required to be prepared and delivered by HVF
II with respect to the Series 2013-G1 Notes pursuant to the HVF II Group I
Indenture to the Persons specified in the HVF II Group I Indenture in accordance
with Section 11.2(a) of the Series 2013-G1 Supplement (Section 11.2(a)); and

 

(AA)                      the delivery of notice to HVF and the Trustee, on each
Business Day, of all amounts that were paid directly to the HVF II Trustee or
deposited into the HVF II Group I Collection Account pursuant to and in
accordance with the provisions of the Master Exchange Agreement
(Section 11.2(b)).

 

5

--------------------------------------------------------------------------------


 

(b)                                 Additional Duties.  In addition to the
duties of the Series 2013-G1 Administrator set forth above, to the extent
relating to the Series 2013-G1 Collateral or the Series 2013-G1 Note
Obligations, the Series 2013-G1 Administrator shall perform such calculations
and shall prepare for execution by HVF or shall cause the preparation by other
appropriate persons of all such documents, reports, filings, instruments,
certificates and opinions as it shall be the duty of HVF to prepare, file or
deliver pursuant to the Series 2013-G1 Related Documents, and shall take all
appropriate action that it is the duty of HVF to take pursuant to such
Series 2013-G1 Related Documents.

 

(c)                                  Power of Attorney.  HVF shall execute and
deliver to the Series 2013-G1 Administrator, and to each successor
Series 2013-G1 Administrator appointed pursuant to the terms hereof, one or more
powers of attorney substantially in the form of Exhibit A hereto, appointing the
Series 2013-G1 Administrator the attorney-in-fact of HVF for the purpose of
executing on behalf of HVF all such documents, reports, filings, instruments,
certificates and opinions that the Series 2013-G1 Administrator has agreed to
prepare, file or deliver pursuant to this Agreement.

 

(d)                                 Certain Limitations on Series 2013-G1
Administrator Obligations.  Notwithstanding anything to the contrary in this
Agreement, the Series 2013-G1 Administrator shall not be obligated to, and shall
not, (x) make any payments to the Series 2013-G1 Noteholders under the
Series 2013-G1 Related Documents, (y) sell the Series 2013-G1 Collateral
pursuant to the Series 2013-G1 Supplement or (z) take any action as the
Series 2013-G1 Administrator on behalf of HVF that HVF directs the
Series 2013-G1 Administrator not to take on its behalf.

 

(e)                                  Delegation of Duties.  Notwithstanding
anything to the contrary in this Agreement, the Series 2013-G1 Administrator may
delegate to any Affiliate of the Series 2013-G1 Administrator the performance of
the Series 2013-G1 Administrator’s obligations as Series 2013-G1 Administrator
pursuant to this Agreement (but the Series 2013-G1 Administrator shall remain
fully liable for its obligations under this Agreement).

 

SECTION 3. Records.  The Series 2013-G1 Administrator shall maintain appropriate
books of account and records relating to services performed hereunder, which
books of account and records shall be accessible for inspection by HVF or the
Trustee upon reasonable request at any time during normal business hours.

 

SECTION 4.  Compensation.  As compensation for the performance of the
Series 2013-G1 Administrator’s obligations under this Agreement, the
Series 2013-G1 Administrator shall be entitled to $10,000.00 per month (the
“Series 2013-G1 Monthly Administration Fee”) which shall be payable on each
Payment Date in accordance with Section 7.3 of the Series 2013-G1 Supplement.

 

SECTION 5.  Additional Information To Be Furnished to HVF.  The Series 2013-G1
Administrator shall furnish to HVF from time to time such additional information
regarding the Series 2013-G1 Collateral as HVF shall reasonably request.

 

6

--------------------------------------------------------------------------------


 

SECTION 6.  Independence of Series 2013-G1 Administrator.  For all purposes of
this Agreement, the Series 2013-G1 Administrator shall be an independent
contractor and shall not be subject to the supervision of HVF with respect to
the manner in which it accomplishes the performance of its obligations
hereunder.  Unless expressly authorized by HVF (including, for the avoidance of
doubt, as authorized in this Agreement or in any other Series 2013-G1 Related
Document), the Series 2013-G1 Administrator shall have no authority to act for
or represent HVF in any way and shall not otherwise be deemed an agent of HVF.

 

SECTION 7.  No Joint Venture.  Nothing contained in this Agreement shall
(i) constitute the Series 2013-G1 Administrator or HVF as members of any
partnership, joint venture, association, syndicate, unincorporated business or
other separate entity, (ii) be construed to impose any liability as such on any
of them or (iii) be deemed to confer on any of them any express, implied or
apparent authority to incur any obligation or liability on behalf of the other.

 

SECTION 8.  Other Activities of Series 2013-G1 Administrator.  (a)  Nothing
herein shall prevent the Series 2013-G1 Administrator or its Affiliates from
engaging in other businesses or, in the sole discretion of any such Person, from
acting in a similar capacity as an administrator for any other person or entity
even though such person or entity may engage in business activities similar to
those of HVF or the Trustee.

 

(b)                                 The Series 2013-G1 Administrator and its
Affiliates may generally engage in any kind of business with any person party to
any Series 2013-G1 Related Document, any such party’s Affiliates and any person
who may do business with or own securities of any such person or any of its
Affiliates, without any duty to account therefor to HVF or the Trustee.

 

SECTION 9.  Term of Agreement; Removal of Series 2013-G1 Administrator.  (a) 
This Agreement shall continue in force until termination of the Series 2013-G1
Supplement and the Series 2013-G1 Related Documents, in each case to the extent
related to the Series 2013-G1 Collateral or the Series 2013-G1 Note Obligations,
in accordance with their respective terms and the payment in full of all
obligations owing thereunder, upon which event this Agreement shall
automatically terminate.

 

(b)                                 Subject to Sections 9(c) and 9(d), the
Trustee may, and at the direction of the Series 2013-G1 Required Noteholders
shall, remove the Series 2013-G1 Administrator upon written notice of
termination from the Trustee to the Series 2013-G1 Administrator if any of the
following events shall occur (each a “Series 2013-G1 Administrator Default”)
and, with respect to the event described in clause (i) below, be continuing:

 

(i)                                     the Series 2013-G1 Administrator shall
materially default in the performance of any of its duties with respect to the
Series 2013-G1 Collateral under this Agreement and such default materially and
adversely affects the interests of the Series 2013-G1 Noteholders and, after
notice of such default, the Series 2013-G1 Administrator shall not cure such
default within thirty (30) days

 

7

--------------------------------------------------------------------------------


 

(or, if such default cannot be cured in such time, shall not give within thirty
(30) days such assurance of cure as shall be reasonably satisfactory to HVF);

 

(ii)                                  a court having jurisdiction in the
premises shall enter a decree or order for relief, and such decree or order
shall not have been vacated within sixty (60) days, in respect of the
Series 2013-G1 Administrator in any involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect or
appoint a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for the Series 2013-G1 Administrator or any substantial part of
its property or order the winding-up or liquidation of its affairs; or

 

(iii)                               the Series 2013-G1 Administrator shall
commence a voluntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, shall consent to the entry of an order
for relief in an involuntary case under any such law, or shall consent to the
appointment of a receiver, liquidator, assignee, trustee, custodian,
sequestrator or similar official for the Series 2013-G1 Administrator or any
substantial part of its property, shall consent to the taking of possession by
any such official of any substantial part of its property, shall make any
general assignment for the benefit of creditors or shall fail generally to pay
its debts as they become due.

 

The Series 2013-G1 Administrator agrees that if any of the events specified in
clause (ii) or (iii) of this Section shall occur, it shall give written notice
thereof to HVF and the Trustee within five (5) days after the happening of such
event.

 

(c)                                  No resignation or removal of the
Series 2013-G1 Administrator pursuant to this Section shall be effective until
(i) a successor Series 2013-G1 Administrator shall have been appointed by HVF
and (ii) such successor Series 2013-G1 Administrator shall have agreed in
writing to be bound by the terms of this Agreement in the same manner as the
Series 2013-G1 Administrator is bound hereunder.  HVF shall provide written
notice of any such removal to the Trustee.

 

(d)                                 A successor Series 2013-G1 Administrator
shall execute, acknowledge and deliver a written acceptance of its appointment
hereunder to the resigning Series 2013-G1 Administrator and to HVF.  Thereupon
the resignation or removal of the resigning Series 2013-G1 Administrator shall
become effective and the successor Series 2013-G1 Administrator shall have all
the rights, powers and duties of the Series 2013-G1 Administrator under this
Agreement.  The successor Series 2013-G1 Administrator shall mail a notice of
its succession to the Series 2013-G1 Noteholders.  The resigning Series 2013-G1
Administrator shall promptly transfer or cause to be transferred all property
and any related agreements, documents and statements held by it as
Series 2013-G1 Administrator to the successor Series 2013-G1 Administrator (but,
for the avoidance of doubt, any such resigning Series 2013-G1 Administrator that
is an Affiliate of Hertz may retain copies of any such agreements, documents or
statements) and the resigning Series 2013-G1 Administrator shall execute and
deliver such instruments and do other things as may reasonably be required for
fully and certainly

 

8

--------------------------------------------------------------------------------


 

vesting in the successor Series 2013-G1 Administrator all rights, powers, duties
and obligations hereunder.

 

(e)                                  In no event shall a resigning
Series 2013-G1 Administrator be liable for the acts or omissions of any
successor Series 2013-G1 Administrator hereunder.

 

SECTION 10.  Action upon Termination, Resignation or Removal.  Promptly upon the
effective date of termination of this Agreement pursuant to Section 9(a) or the
resignation or removal of the Series 2013-G1 Administrator, the Series 2013-G1
Administrator shall be entitled to be paid all fees and reimbursable expenses
accruing to it to the date of such termination, resignation or removal.  The
Series 2013-G1 Administrator shall forthwith upon termination pursuant to
Section 9(a) deliver to HVF all property and documents of or relating to the
Series 2013-G1 Collateral then in the custody of the Series 2013-G1
Administrator.  In the event of the resignation or removal of the Series 2013-G1
Administrator, the Series 2013-G1 Administrator shall cooperate with HVF and
take all reasonable steps requested to assist HVF in making an orderly transfer
of the duties of the Series 2013-G1 Administrator.

 

SECTION 11.  Notices.  Any notice, report or other communication given hereunder
shall be in writing and addressed as follows:

 

(a)                                 if to HVF, to

 

Hertz Vehicle Financing LLC
225 Brae Boulevard
Park Ridge, NJ  07656
Attention:  Treasury Department

 

(b)                                 if to the Series 2013-G1 Administrator, to

 

The Hertz Corporation
225 Brae Boulevard
Park Ridge, NJ  07656
Attention:  Treasury Department

 

(c)                                  if to the Trustee, to

 

The Bank of New York Mellon, N.A.
2 North LaSalle Street, Suite 1020
Chicago, IL  60602
Attention:  Corporate Trust Administration — Structured Finance

 

or to such other address as any party shall have provided to the other parties
in writing.  Any notice required to be in writing hereunder shall be deemed
given if such notice is mailed by certified mail, postage prepaid, or
hand-delivered to the address of such party as provided above, except that
notices to the Trustee are effective only upon receipt.

 

9

--------------------------------------------------------------------------------


 

SECTION 12.  Amendments.  This Agreement may be amended from time to time by a
written amendment duly executed and delivered by HVF, the Series 2013-G1
Administrator and the Trustee.

 

SECTION 13.  Successors and Assigns.  The parties hereto acknowledge that the
Trustee has accepted the assignment of HVF’s rights under this Agreement
pursuant to the Series 2013-G1 Supplement.  Subject to Section 2(e), this
Agreement may not be assigned by the Series 2013-G1 Administrator unless such
assignment is previously consented to in writing by HVF, the Series 2013-G1
Required Noteholders and the Trustee.  An assignment with such consent and
satisfaction, if accepted by the assignee, shall bind the assignee hereunder in
the same manner as the Series 2013-G1 Administrator is bound hereunder. 
Notwithstanding the foregoing, this Agreement may be assigned by the
Series 2013-G1 Administrator without the consent of HVF, any Series 2013-G1
Noteholders or the Trustee to a corporation or other organization that is a
successor (by merger, consolidation or purchase of assets) to the Series 2013-G1
Administrator; provided that, such successor organization executes and delivers
to HVF and the Trustee an agreement in which such corporation or other
organization agrees to be bound hereunder by the terms of said assignment in the
same manner as the Series 2013-G1 Administrator is bound hereunder.

 

SECTION 14.  GOVERNING LAW.  THIS AGREEMENT, AND ALL MATTERS ARISING OUT OF OR
RELATING TO THIS AGREEMENT, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE INTERNAL LAW OF THE STATE OF NEW YORK, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HERETO SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAW.

 

SECTION 15.  Headings.  The section headings hereof have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.

 

SECTION 16.  Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute one and
the same Agreement.

 

SECTION 17.  Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

SECTION 18.  Limitation of Liability of Trustee and Series 2013-G1
Administrator.  Notwithstanding anything contained herein to the contrary, in no
event shall either the Trustee or the Series 2013-G1 Administrator have any
liability for the representations, warranties, covenants, agreements or other
obligations of HVF hereunder

 

10

--------------------------------------------------------------------------------


 

or in any of the certificates, notices or agreements delivered pursuant hereto,
as to all of which recourse shall be had solely to the assets of HVF.

 

SECTION 19.  Nonpetition Covenants.  Notwithstanding any prior termination of
this Agreement, the Series 2013-G1 Administrator, HVF and the Trustee shall not,
prior to the date which is one year and one day after the payment in full of all
the Indenture Notes, petition or otherwise invoke, join with, encourage or
cooperate with any other party in invoking or cause HVF to invoke the process of
any court or government authority for the purpose of commencing or sustaining a
case against HVF under any Federal or state bankruptcy, insolvency or similar
law or appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official of HVF or any substantial part of its
property, or ordering the winding up or liquidation of the affairs of HVF.

 

SECTION 20.  Liability of Series 2013-G1 Administrator.  The Series 2013-G1
Administrator agrees to indemnify HVF and the Trustee and their respective
agents (the “Indemnified Parties”) from and against any and all actions, causes
of action, suits, losses, costs, liabilities and damages, and expenses incurred
therewith, including reasonable attorney’s fees and expenses incurred by the
Indemnified Parties as a result of, or arising out of, or relating to the
entering into and performance of the Series 2013-G1 Related Documents by the
Indemnified Parties or suffered or sustained by the Indemnified Parties by
reason of any acts, omissions or alleged acts or omissions arising out of the
Series 2013-G1 Administrator’s activities pursuant to the Series 2013-G1 Related
Documents.  Notwithstanding anything in the foregoing to the contrary, the
Series 2013-G1 Administrator shall not be obligated under its agreements of
indemnity contained in this Section 20 (i) for any liabilities resulting from
the gross negligence or willful misconduct of the Indemnified Parties or (ii) in
respect of any claim arising out of the assessment of any tax against the
Indemnified Parties.  The obligations of the Series 2013-G1 Administrator and
the rights of the Indemnified Parties under this Section 20 shall survive any
termination of this Agreement, in whole or in part.

 

SECTION 21.  Limited Recourse to HVF.  The obligations of HVF under this
Agreement are solely the obligations of HVF.  No recourse shall be had for the
payment of any amount owing in respect of any fee hereunder or any other
obligation or claim arising out of or based upon this Agreement against any
member, employee, officer or director of HVF.  Fees, expenses, costs or other
obligations payable by HVF hereunder shall be payable by HVF to the extent and
only to the extent that HVF is reimbursed therefor pursuant to any of the
Series 2013-G1 Related Documents, or funds are then available or thereafter
become available for such purpose pursuant to Article VII of the Series 2013-G1
Supplement, and the amount of any fees, expenses or costs exceeding such funds
shall in no event constitute a claim (as defined in Section 101 of the
Bankruptcy Code) against, or corporate obligation of, HVF.

 

SECTION 22.  Electronic Execution.  This Agreement (including, for the avoidance
of doubt, any joinder, schedule, annex, exhibit or other attachment hereto) may
be transmitted and/or signed by facsimile or other electronic means (e.g., a
“pdf” or “tiff”).  The effectiveness of any such documents and signatures shall,
subject to

 

11

--------------------------------------------------------------------------------


 

applicable law, have the same force and effect as manually signed originals and
shall be binding on each party hereto.  The words “execution,” “signed,”
“signature,” and words of like import in this Agreement (including, for the
avoidance of doubt, any joinder, schedule, annex, exhibit or other attachment
hereto) or in any amendment or other modification hereof (including, without
limitation, waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.

 

 

HERTZ VEHICLE FINANCING LLC

 

 

 

By:

/s/ R. Scott Massengill

 

Name:

R. Scott Massengill

 

Title:

Treasurer

 

 

 

 

THE HERTZ CORPORATION,

 

as Series 2013-G1 Administrator

 

 

 

 

By:

/s/ R. Scott Massengill

 

Name:

R. Scott Massengill

 

Title:

Senior Vice President and Treasurer

 

 

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

 

as Trustee

 

 

 

 

By:

/s/ Mitchell L. Brumwell

 

Name:

Mitchell L. Brumwell

 

Title:

Vice President

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Form of Power of Attorney]

 

POWER OF ATTORNEY

 

STATE OF                         )

                                            )

COUNTY OF                     )

 

KNOW ALL MEN BY THESE PRESENTS, that HERTZ VEHICLE FINANCING LLC (“HVF”), does
hereby make, constitute and appoint THE HERTZ CORPORATION as Series 2013-G1
Administrator under the Amended and Restated Series 2013-G1 Administration
Agreement (as defined below), and its agents and attorneys, as Attorneys-in-Fact
to execute on behalf of HVF all such documents, reports, filings, instruments,
certificates and opinions that the Series 2013-G1 Administrator has agreed to
prepare, file or deliver pursuant to the Amended and Restated Series 2013-G1
Administration Agreement, including, without limitation, to appear for and
represent HVF in connection with the preparation, filing and audit of federal,
state and local tax returns pertaining to HVF, and with full power to perform
any and all acts associated with such returns and audits that HVF could perform,
including without limitation, the right to distribute and receive confidential
information, defend and assert positions in response to audits, initiate and
defend litigation, and to execute waivers of restriction on assessments of
deficiencies, consents to the extension of any statutory or regulatory time
limit, and settlements.  For the purpose of this Power of Attorney, the term
“Amended and Restated Series 2013-G1 Administration Agreement” means the Amended
and Restated Series 2013-G1 Administration Agreement dated as of October 31,
2014, among HVF, The Hertz Corporation, as Series 2013-G1 Administrator, and The
Bank of New York Mellon Trust Company, N.A., as Trustee, as such maybe amended,
modified or supplemented from time to time.

 

All powers of attorney for this purpose heretofore filed or executed by HVF are
hereby revoked.

 

EXECUTED this [  ] day of [   ], 2014.

 

 

HERTZ VEHICLE FINANCING LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

14

--------------------------------------------------------------------------------